Citation Nr: 1734214	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  04-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) between May 28, 2013 and April 4, 2016, and in excess of 50 percent thereafter.  

2.  Entitlement to service connection for a back disorder.	

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel
INTRODUCTION

The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Michigan Army National Guard from September 1956 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision and a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for a back disorder and an increased rating for PTSD, respectively. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; but it has not resulted in total occupational and social impairment.

2.  In a November 2016 correspondence, the Veteran withdrew his appeal of the issue of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a back disorder has been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In this case, on May 28, 2013, the Veteran filed through his representative an increased-rating claim for his service-connected PTSD, then rated at 30 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  VA later granted a 50 percent disability rating, effective April 4, 2016.  The Veteran is seeking a disability evaluation of 70 percent or higher.  See June 2014 Notice of Disagreement.

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In May 2013, VA received correspondence from the Veteran's representative indicating that the Veteran's PTSD had increased in severity.  See May 2013 Correspondence.  In July 2013 correspondence the Veteran indicated that his PTSD symptoms had begun interfering with his daily living; he was have difficulty with his memory and concentration; and was experiencing mood swings more frequently.  

In May 2014, the Veteran underwent a VA PTSD examination.  The Veteran described experiencing the following symptoms: depressed mood; anxiety; chronic sleep impairment, problems with concentration and memory; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; and difficulty in adapting to stressful circumstances.  It was indicated that the Veteran had a close relationship with his family and had 5 or 6 close friends.  The examiner found that Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  She also noted that the Veteran was unable to manage his financial affairs.

In May 2016, the Veteran underwent a private PTSD examination.  The examiner found that the Veteran's PTSD resulted chronic depression and anxiety, reduced reliability and productivity, flattened affect, panic attacks more than once a week, difficulty understanding complex commands and directions, difficulty in adapting to stressful circumstances, impairment of short and long term memory, forgetting to complete tasks and difficulty remembering recent conversations, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Socially, it was noted his marriage and relationship with his children and grandchildren had suffered as a result of his PTSD.  Additionally, the examiner noted that the Veteran had trouble making friends because he could not remember people and would get off subject in conversations.  He found that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

In a December 2016 letter, the Veteran's wife noted that the Veteran would often have trouble maintaining conversation resulting in speech that was intermittently illogical, obscure or irrelevant; that he avoided stressful situations resulting in difficulty in adapting to stressful circumstances; experienced daily irritability resulting in impaired impulse control; and that the Veteran would often wear the same clothes for days resulting in neglect of his personal appearance and hygiene.  

In a January 2017 letter, the Veteran's son-in-law noted the Veteran's poor memory and inability to maintain effective relationships with his family.  

In a January 2017 letter, the Veteran's daughter noted the Veteran's neglect of his personal appearance and hygiene and inability to maintain effective relationships with his family.  

In a January 2017 letter, the Veteran's other daughter noted the Veteran's neglect of his personal appearance and hygiene, unprovoked irritability, and that the Veteran's speech could be intermittently illogical, obscure, or irrelevant.   

In a January 2017 letter, the Veteran's other son-in-law noted the Veteran's neglect of his personal appearance and hygiene, impaired impulse control resulting in unprovoked irritability, inability to maintain effective relationships, and that the Veteran's speech could be intermittently illogical, obscure, or irrelevant.   

Affording the Veteran the benefit of the doubt, the Board finds that the lay statements and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating throughout the appeal period.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes unprovoked irritability, continuous anxiety, social isolation, difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, problems with concentration, neglect of personal appearance and hygiene, and speech which is intermittently irrelevant.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118. 

More specifically, the record indicates that the Veteran has had difficulty with unprovoked irritability and speech that is intermittently irrelevant.  His symptoms in that regard have caused significant social isolation and strained work and family relationships, which reflects an inability to establish and maintain effective relationships as contemplated by a 70 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as suicidal ideation, spatial disorientation, and obsessional rituals, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as neglect of personal appearance and hygiene, speech that is intermittently illogical, obscure, or irrelevant, significant occupational impairment and social isolation more closely approximate the criteria for a 70 percent evaluation.

Additionally, the Board finds that the symptomatology discussed above results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In that regard, the evidence of record, in particular the private medical evidence and lay evidence discussed above, shows that the Veteran has had severe impairment in his occupational and social functioning due to his PTSD.  The Veteran was noted to have difficulty understanding complex commands and directions and difficulty in adapting to stressful circumstances.  Again, these symptoms are commensurate with a 70 percent evaluation. 

Moreover, the Veteran, his wife, his children and their spouses have consistently described the Veteran's PTSD symptoms and their impact on social and occupational functioning.  Hence, the Board finds that the statements regarding his symptoms and their effect are both competent and credible.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

In rendering this determination, the Board acknowledges that there is evidence of record that does not support an increased rating.  In particular, the May 2014 examiner indicated that the Veteran's symptoms of PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; however, the examiner's findings of more severe symptomatology during the examinations were not commensurate with her conclusion.  The Board finds the narratives contained in the lay evidence and the private examiner's findings to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, resolving all doubt in favor of the Veteran, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted.

The Board finds, however, that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, the Veteran remains married and has maintained some social relationships.  There is no evidence that the Veteran experiences suicidal ideation, delusions, and hallucinations.  He was also fully oriented throughout the relevant time period.  While there is evidence of memory loss, examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants a 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

II. Back Disorder

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In a November 2016 correspondence, the Veteran withdrew his appeal of the issue of entitlement to service connection for a back disorder.  See December 2016 Correspondence.  As the appeal concerning entitlement to service connection for a back disorder has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.

III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, or one or both upper extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

As of May 28, 2013, the Veteran is service-connected for PTSD, rated at 70 percent disabling and tinnitus, rated at 10 percent disabling.  As such, the Veteran meets the "one 60 percent disability" requirement for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The lay and medical evidence in this case demonstrate that the Veteran's PTSD does not allow the Veteran to obtain or retain substantially gainful employment.  

A VA PTSD examination in March 2010 revealed that the Veteran had graduated college with a B.S. degree and a 3.2 G.P.A.  The Veteran worked in the finance industry and had recently stopped working in the industry around the time of the examination.  The Veteran owned his own consultant mortgage company and was still doing part time jobs at the time of the examination.  

A VA PTSD examination in May 2014 revealed that the Veteran did not report any additional education and/or training since his last examination in March 2010.  Since his last examination, the Veteran reported that he was last employed at the Census Department on an intermittent status for three years (until March 2014) as a field representative, before relocating to Florida.  The Veteran reported that he did not experience any issues with absences, tardiness, productivity, and/or conflicts with coworkers.

The Veteran did report that he noticed that in the last year and half that he experienced issues with motivation and required "a good bit of concentration and mental effort" to complete the tasks or assignments. 

The examiner found that the Veteran had problems with concentration and difficulty in adapting to stressful circumstances, including work or a worklike setting

In May 2016, the Veteran underwent a private PTSD examination.  The examiner found that the Veteran was unable to follow complex operations or business tasks; had poor memory for learned information; had difficulty completing tasks; had difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He stated that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

The Veteran's service-connected PTSD prevents the Veteran from obtaining and maintaining substantially gainful employment, as the Veteran's problems would make most areas of employment extremely challenging.  As previously stated the Veteran has achieved success academically and in the business world, however, his PTSD now results in him being unable to follow complex operations or business tasks and also results in poor memory for learned information.  This coupled with the Veteran's difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting, results in the Veteran not being able to obtain and maintain substantially gainful employment.  With greatly diminished mental abilities, the Veteran is unlikely to find an occupation that is similar to his previous work in the financial industry.  Thus, it seems that the Veteran's service-connected disabilities make it impossible for the Veteran to follow a substantially gainful occupation.

The Board has considered the Veteran's employment history, education and the evidence of record regarding the service-connected disabilities.  Resolving any doubt in his favor, the Board finds that the Veteran's service-connected disabilities, result in an inability to obtain or retain substantially gainful employment based on the Veteran's past work experience.  As such, the Board concludes that entitlement to TDIU is warranted.


ORDER

Subject to the law and regulations governing the award of monetary benefits, an increased rating of 70 percent for PTSD, but no higher, is granted for the entire period on appeal.

The appeal on the issue of entitlement to service connection for a back disorder is dismissed.

Entitlement to TDIU is granted from May 28, 2013.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


